Reynolds, J.
Appeal by the claimants from a judgment of the Court of Claims awarding them $2,151.90, and interest, for an appropriation made pursuant -to section 30 of the Highway Law. Decision in the instant appeal was previously withheld and the case remitted to the Court of Claims for appropriate findings (see 30 A D 2d 592, in which the essential facts appear) in accordance with which an amended decision of the Court of Claims ■ has -been filed. This amended decision sets out specifically the found acreage value and found increment due to a potential use for development purposes which had not been delineated in the court’s earlier decision. We find no basis advanced to disturb this amended decision and, accordingly, it is affirmed. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.